Title: To Benjamin Franklin from Peter Paul von Giusti, 25 March 1783
From: Giusti, Peter Paul, Baron von
To: Franklin, Benjamin


MonsieurA Milan ce 25. Mars 1783.
L’heureux Accomplissement d’une Revolution interessante pour le Bien étre général des Nations, qui forme à coûp sûr L’Epoque plus remarquable du XVIIIme. siècle, et dont Vous avez jettè, Monsieur, les fondements immortels: suffiroient pour Vous attirer l’admiration et la réconnoissance des Peuples et des Philosophes. Mais Lorsqu’à de si puissants motifs se joint le titre d’un dévouement particulier, de la connoissance personnelle, et de plusieurs marques de bontè et d’Amitiè dont on a étè honorè de Votre part, comme il m’est arrivè l’Etè de 1781. à Paris, lorsque j’y ai passè de retour de ma Commission de Chargè d’Affaires de L’Empereur à la Cour d’Espagne; il est trés-naturel de s’interesser avec autant plus d’ènergie à ce grand Evenement, et de prendre une part plus intime à la gloire qui Vous en revient, et qui garantit à Votre Nom une célebritè aussi solide qu’éternelle. Agréez donc Monsieur mes compliments trés humbles à ce sujet, et daignez me continuer les sentiments flatteurs dont Vous m’avez honorè, en Vous persuadant, que rien ne sçauroit égaler ceux du dévouement sans bornes et de la parfaite consideration, avec laquelle je suis Monsieur Votre trés humble et trés-obéissant Serviteur
Le B DE Giusti
Mr. de Franklin Ministre Plénipe. des Etats d’Amerque. à la Cour de France
 
Notation: De Giust 27 May 1783.
